                       Case 2:20-cr-00081-JTK Document 11 Filed 01/13/21 Page 1 of 4

AO 2458 (Rev. 02!18)   Judgment in a Criminal Case                                                                           u   FILED
                       Sheet I                                                                                         EASTE2N    ~?s1-m~\COURT
                                                                                                                                          ABKnr11.11g

                                          UNITED STATES DISTRICT COURT                                                           JAN 13 2021
                                                              Eastern District of Arkansas
                                                                            )
                                                                                                                ~~~S~~~K,                           CLERK
              UNITED STATES OF AMERICA                                              JUDGMENT IN A CRIMINAL CASE                                  DEPCLERK
                                                                            )
                                   v.                                       )
                                                                            )
                                                                                    Case Number: 2:20-cr-00081- :ST!<
                             Joe Garza                                      )
                                                                            )       USM Number: 94359-080
                                                                            )
                                                                            )        Tamera Deaver
                                                                            )       Defendant's Att,lrney
THE DEFENDANT:
li1 pleaded guilty to count(s)          1 of the Misdemeanor Information, a Class A Misdemeanor

D pleaded nolo contendere to count(s)
  which was accepted by the court.
D was found guilty on count(s)
  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                    Nature of Offense                                                          Offense Ended

 18 U.S.C. 1791(a)(2)               Possession of a prohibited object by a prison inmate                        11/11/2019                   1




       The defendant is sentenced as provided in pages 2 through            __
                                                                             4 _ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)

0 Count(s)                                                0   IS    Dare dismissed on the motion of the L'nited States.

         It is ordered that the defendant must notifv the United States attorney for this district within 30 days of any change of name, residence.
or mailing address until_ all fines, restitution,_costs, and special ass1:ssmen_ts imposed by this judgme!1t are fully paid. If ordered to pay restitution,
the defendant must notify the court and L'mted States attorney of matenal changes m economic cll'cumstances.

                                                                            1/13/2021
                                                                           Date of Imposition of Judgment




                                                                           Sigaam~




                                                                            Jerome T. Kearney, U.S. Magistrate Judge
                                                                           Name and Title of Judge



                                                                            1/13/2021
                                                                           Date
                         Case 2:20-cr-00081-JTK Document 11 Filed 01/13/21 Page 2 of 4

AO :!45B (Rev. 112/18) Judgment in Criminal Case
                       Sheet .::! lmprisonm,:nt

                                                                                                                            2_ of
                                                                                                     Judgment ------ Page _ _       4
 DEFENDANT: Joe Garza
 CASE NUMBER: 2:20-cr-00081-

                                                            IMPRISONMENT

            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 tenn of:
  5 month(s) to run consecutive to the sentence being served. Upon completion there will not be a period of supervised release
  imposed.



     D The court makes the follo\\-ing recommendations to the Bureau of Prisons:




     liZI   The defendant is remanded to the custody of the United States Marshal.

     D The defendant shall surrender to the United States Marshal for this district:
            D at                                   D a.m.      D p.m.       on

            D as notified by the United States Marshal.

     D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            D before 2 p.m. on
            D as notified by the United States Marshal.
            D as notified by the Probation or Pretrial Services Office.


                                                                  RETURN
 I have executed this judgment as follows:




            Defendant delivered on                                                      to

 at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ . with a certified copy of this judgment.



                                                                                                  UNITED STATES MARSHAL



                                                                          By
                                                                                              DEPUTY u:--rrED STATES MARSHAL
                         Case 2:20-cr-00081-JTK Document 11 Filed 01/13/21 Page 3 of 4

AO :!45B (Rev. 02/18)   Judgment in a Criminal Case
                        Sheer 5   Criminal Monetary Penalties
                                                                                                          Judgment   Page      3     of        4
 DEFENDANT: Joe Garza
 CASE NUMBER: 2:20-cr-00081-
                                                CRIMINAL MONET ARY PENAL TIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                      Assessment                    JVT A Assessment*                 Fine                      Restitution
 TOTALS             $ 25.00                       $ 0.00                            $ 0.00                    $ 0.00



 D The detennination of restitution is deferred until - - - - . An Am,.mded Judgment ill a Criminal Case tAO 2./5CJ will be entered
      after such detem1ination.

 D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the ~ie(endant makes a partial payment, each payee shall receive an approximately propor_tioned payment, unless sp~ci_fied otherwise [n
      the pnonty order or percentage payment column below. However, pursuant to 18 C.S.C. § 3664(1), all nonfederal v1ct11ns must be paid
      before the United States is pa'id.

 Name of Pavee                                                       Total Loss**               Restitution Ordered           Priority or Percentage




 TOTALS                                s                         0.00           $
                                                                                    ----------
                                                                                                          0.00


 D     Restitution amount ordered pursuant to plea agreement $

 D     The defendant must pay interest on restitution and a fine of more than $2.500, unless the restitution or fine is paid in full before the
       fifteenth day atler the date of the judgment, pursuant to 18 U.S.C. § 36 I 2(t). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default. pursuant to 18 U.S.C. § 3612(gl.

 D     The court detennined that the defendant does not have the ability to pay interest and it is ordered that:

       D the interest requirement is waived for the             D fine      D restitution.
       D the interest requirement for the            D fine      D      restitution is modified as follows:

 * Justice for Victims of Trafficking Act of 2015. Pub. L. No. 114-22.
 ** Findings for the total amount oflosses are required under Chapters          I 09A, 110, I I 0A, and 113A of Title 18 for offenses committed on or
 after September 13, 1994, but before April 23, 1996.
                      Case 2:20-cr-00081-JTK Document 11 Filed 01/13/21 Page 4 of 4
AO 2458 (Rev 02!18) Judgment in a Criminal Case
                    Sheet 6 - Schedule of Payments

                                                                                                        Judgment   ~-   Page    4     of          4
DEFENDANT: Joe Garza
CASE NUMBER: 2:20-cr-00081

                                                     SCHEDULE OF PAYMENTS

Having assessed the defendant"s ability to pay, payment of the total criminal monetary penalties is due as follows:

A    ~     Lump sum payment of$         25.00                due immediately, balance due


           •     not later than                                   . or
           •     in accordance with    •   C,
                                                 •    D,    •      E, or     D F below; or
B    •     Payment to begin immediately (may be combined with              • c,     •   D,or     D F below); or
C    D Payment in equal          _ _ _ _ _ /e.g., weekfv, mo11th~v. quarterfvi installments of $ _ _ _ _ _ _ _ over a period of
                          (e.g .. months or years). to commence_____ (e.g., 30 or 60 d,1ys) after the date of this judgment; or

D     D Payment in equal                         re.g, week~1•, month~v. quarterM installments of $
                                                                                                      -------
                                                                                                                               over a period of
                          (e.g .. months or_vearsJ. to commence    _ _ _ _ _ (e.g.. 30 or 60 days! after release from imprisonment to a
           tenn of supervision; or

E     D Payment during the tem1 of supervised release will commence within      _ _ _ _ _ re.g., 30 or 60 day.1) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     D Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise. if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetarv penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D    Joint and Several

     Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
     and corresponding payee. if appropriate.                   ·




D    The defendant shall pay the cost of prosecution.

D    The defendant shall pay the following court cost(s):

D    The defendant shall forfeit the defendant's interest in the following property to the United States:



Payments shall be applied in the following order:()) assessment, (2) restitution principal. (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution. (7) JVTA assessment. (8) penalties, and (9) costs, including cost of prosecution and court costs.
